    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 1 of 32




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

JUANITA FLORES,                          )
                                         )
             Plaintiff,                  )
                                         )
       v.                                )     CASE NO. 2:19-CV-830-WKW
                                         )               [WO]
HYUNDAI MOTOR                            )
MANUFACTURING ALABAMA,                   )
LLC,                                     )
                                         )
             Defendant.                  )

                  MEMORANDUM AND OPINION ORDER

      The events giving rise to this case began when Plaintiff Junita Flores

(“Flores”) suffered a back injury while working on Defendant Hyundai Motor

Manufacturing Alabama, LLC’s (“Hyundai”) assembly line.          After a stint on

workers’ compensation leave, two separate workers’ compensation physicians

cleared Flores to return to work at Hyundai without restrictions. Flores, however,

did not return. Instead, she filed for, and eventually received, Social Security

Disability Insurance (“SSDI”) benefits.      Ultimately, Hyundai terminated her

employment with the company for excessive unexcused absences. Following her

termination, Flores filed suit against Hyundai, bringing three counts under the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.,: (1) failure to

provide reasonable accommodations; (2) disability discrimination; and (3)
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 2 of 32




retaliation. Before the court is Hyundai’s motion for summary judgment (Doc. #

25), which has been fully briefed (Docs. # 26, 31, 32, 41, 43).

      For the reasons discussed below, Hyundai is entitled to summary judgment on

Counts 1 and 2 because Flores is estopped from arguing that she is a qualified

individual under the ADA. Namely, she offers no explanation for the inconsistency

between the sworn statements in her SSDI application (i.e., that her back injury

severely limited nearly every facet of her life and left her unable to work) and her

assertion that she could perform the essential functions of her job, with or without a

reasonable accommodation. Hyundai is also entitled to summary judgment on Count

3 because Flores has abandoned that claim.

                        I. JURISDICTION AND VENUE

      Because this case arises under a federal statute, subject matter jurisdiction is

proper under 28 U.S.C. § 1331 (federal question). Personal jurisdiction and venue

are not contested.

                          II. STANDARD OF REVIEW

      To succeed on summary judgment, the movant must demonstrate “that there

is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The court must view the evidence and

the inferences from the evidence in the light most favorable to the nonmovant. Jean-

Baptiste v. Gutierrez, 627 F.3d 816, 820 (11th Cir. 2010).


                                          2
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 3 of 32




      The party moving for summary judgment “always bears the initial

responsibility of informing the district court of the basis for its motion.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). This responsibility includes identifying

the portions of the record illustrating the absence of a genuine dispute of material

fact. Id. Or a movant who does not have a trial burden of production can assert,

without citing the record, that the nonmoving party “cannot produce admissible

evidence to support” a material fact. Fed. R. Civ. P. 56(c)(1)(B); see also Fed. R.

Civ. P. 56 advisory committee’s note (“Subdivision (c)(1)(B) recognizes that a party

need not always point to specific record materials . . . . [A] party who does not have

the trial burden of production may rely on a showing that a party who does have the

trial burden cannot produce admissible evidence to carry its burden as to the fact.”).

If the movant meets its burden, the burden shifts to the nonmoving party to

establish—with evidence beyond the pleadings—that a genuine dispute material to

each of its claims for relief exists. Celotex, 477 U.S. at 324. A genuine dispute of

material fact exists when the nonmoving party produces evidence allowing a

reasonable fact finder to return a verdict in its favor. Waddell v. Valley Forge Dental

Assocs., 276 F.3d 1275, 1279 (11th Cir. 2001).




                                          3
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 4 of 32




                               III. BACKGROUND

A. Relevant employment policies and practices.

      Before diving into what happened, it is useful to detail Hyundai’s employment

policies and practices relevant to this case.

      1. ADA accommodation policy

      Hyundai’s ADA accommodation policy provides that “[c]urrent [employees]

may initiate a request for accommodation by submitting a request in writing on the

‘Disability Accommodation Request Form’ to the Head of Department.” Current

employees can request this form from Hyundai’s Human Resources office or access

it on the company’s website. Once an employee makes a written request, a member

of Hyundai’s Safety Department “will investigate the need and alternatives for

meeting the need for reasonable accommodation.” The policy further states that the

employee requesting the accommodation and his or her supervisor “shall be

consulted.” Moreover, “[t]he decision to approve or disapprove a request for

accommodation will be in writing.” (Doc. # 27-11, at 3.)

      2. Permanent restriction placement procedure

      Hyundai’s permanent restriction placement procedure outlines “the steps

taken to place [an employee] who has been given permanent medical restrictions.”

The procedure defines “permanent restriction” as “a medical restriction of unknown

duration, indefinite duration, or will never expire and cannot be removed absent an


                                           4
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 5 of 32




intervening act (e.g., corrective surgery).” Once an employee’s treating physician

notifies Hyundai’s on-site medical clinic that the employee has permanent

restrictions, the clinic contacts Hyundai’s Environmental Health and Safety

Department (“EHS”) to evaluate the restrictions. Next, a member from EHS “will

review the stations on the injured [employee’s] line and determine if the permanent

restrictions prevent the [employee] from returning to his/her line.” In the event that

“the permanent restrictions prevent the [employee] from returning to his/her home

line, [Human Resources] will be contacted and asked to provide a list of all open

positions within [Hyundai].” (Doc. # 27-20, at 2–3.)

      3. Transfer policy–production

      Under Hyundai’s transfer policy for employees in the production department,

employees “whose indefinite physical or mental restrictions foreclose them from

satisfactorily performing the job they hold with or without reasonable

accommodation, will be considered for placement, with or without accommodation,

as required by the [ADA].” Further, the transfer policy provides that “[p]lacements

of production team members with permanent medical restrictions will take priority

over transfer requests.”

      When a vacancy arises “it shall be posted for Department/Group Transfer,

provided the position cannot be filled by [an employee] whose indefinite physical or

mental restrictions foreclose [him or her] from satisfactorily performing the job [he


                                          5
     Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 6 of 32




or she] hold[s] with or without reasonable accommodation.” Hyundai posts the

vacancy plant wide and on its website. Moreover, an eligible employee “with the

longest length of . . . service shall be placed in the open position.” These job postings

are active for forty-five days and transfer jobs not filled due to business needs within

the forty-five-day window are ended. (Doc. # 27-42, at 2–3.)

       4.      Procedures for workers’ compensation and temporary medical

restrictions

       When an employee suffers an injury at work, he or she is required to report

the injury to the group leader, who in turn sends the employee to Hyundai’s on-site

medical clinic—Progressive Health (“Progressive”). (Abrams Dep., at 27–28.)1

Once the employee arrives at the clinic, he or she fills out a “Team Member

Statement,” which initiates the workers’ compensation claims process. (Abrams

Dep., at 24–25.) Progressive then emails the Team Member Statement to Hyundai’s

EHS Department to provide notice that the employee has suffered an injury.

(Abrams Dep., at 28.)

       Progressive medical staff initially directs the employee’s treatment and care

and determines whether the employee has any work-related restrictions flowing from

his or her injury. (Tunnell Dep., at 39.) When a workers’ compensation claim is


       1
          Hyundai does not operate the on-site medical clinic. Rather, Progressive, an independent
third-party, operates the facility. (See Abrams Dep., at 25.)


                                                6
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 7 of 32




made, as it was here, Hyundai’s workers’ compensation insurer sends the employee

to a physician of its choice for evaluation and treatment. The employee’s health care

provider makes the determination as to whether the employee has any work-related

restrictions, and whether any such restrictions are temporary or permanent. (Tunnell

Dep., at 44–45.) Naturally, if the employee’s health care provider decides that the

employee has permanent restrictions, then Hyundai’s permanent restriction policy

applies.

      If, however, the employee’s health care provider determines that the employee

has temporary work-related restrictions, then Progressive contacts the EHS safety

specialist on duty at that time, and the safety specialist evaluates whether the

employee’s temporary restrictions can be accommodated. (Tunnell Dep., at 43.)

The EHS safety specialist makes this determination by visiting the employee’s

workstation—where he or she observes and analyzes how the employee’s job is

performed—and then evaluates whether the employee’s temporary restrictions

would prevent him or her from performing his or her job. (Tunnell Dep., at 42; see

also Mancil Dec., at 2–4.) While this process is similar to Hyundai’s permanent

restriction policy described above, it differs in two key respects: (1) Hyundai’s

Human Resources Department is not contacted to provide a list of all available

openings; and (2) the EHS safety specialist does not meet or consult with the

employee about his or her temporary restrictions. (Mancil, Dep., at 30–31.)


                                         7
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 8 of 32




      Progressive documents the safety specialist’s accommodation decision

concerning the employee’s temporary work-related restrictions in a Duty

Disposition Report (“DDR”). The DDR includes information about the employee’s

visit to the medical clinic, medical treatment, and his or her restrictions. Progressive

emails the DDR to Hyundai’s EHS Department and workers’ compensation team.

(Abrams Dep., at 43–44.)

      5. Attendance and serious misconduct policies

      According to Hyundai’s attendance policy in effect in March 2018, “the

minimum acceptable standard of attendance [was] 98%.” (Doc. # 27-15, at 2.)2 The

policy further provided that “[a]ny scheduled workday missed is considered an

absence,” except that “work time missed due to . . . sick leave, work-related injury

or illness, [and] personal leave of absence . . . shall not be counted as an absence and

are not cause for corrective action.” (Doc. # 27-15, at 2.) According to Scott Gordy

(“Gordy”), Hyundai’s Senior Human Resources Manager, and Jamie Spaulding

(“Spaulding”), Hyundai’s Assistant Manager of Human Resources, “sick leave,” for

purposes of the attendance policy, constitutes time out on short term disability

(“STD”) leave. (Gordy Dep., at 26; Spaulding Dec., at 3.) 3 Under the policy, an


      2
          On December 19, 2018, Hyundai increased the minimum acceptable standard of
attendance to 99%. (Doc. # 27-16, at 2.)

      3
          Hyundai offers its hourly employees STD benefits, which are administered by an
insurance company known as The Hartford (“Hartford”).

                                           8
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 9 of 32




employee’s continued unacceptable attendance is grounds for corrective action “up

to and including termination.” (Doc. # 27-15, at 5.)

      Hyundai’s serious misconduct policy provides that “[t]here are certain things

[an employee] can do that by nature are so serious that” termination of employment

may be considered. Excessive violations of Hyundai’s attendance policy qualify as

serious misconduct. (Doc. # 27-17, at 2.)

B. Flores’s injury and subsequent treatment.

      Flores began working for Hyundai in 2005 as a production team member in

the company’s welding section. During Flores’s fourteen-year career with Hyundai,

she spent time in the company’s general assembly section, paint section, and welding

section. (Flores Dep., at 19–21.) However, Flores worked the bulk of her tenure

with Hyundai in the weld shop.

      In March 2018, Flores worked at the body control two (“BC-2”) station in

Hyundai’s welding section. Flores testified that her job duties in this position

included “correcting defects . . . picking up heavy objects . . . a lot of bending . . .,”

and moving at a fast pace. (Flores Dep., at 34.) Flores also testified that her position

at the BC-2 station required her to physically remove defective hoods, doors, and

fenders from cars on the production line and transport the parts down a set of stairs.

(See Flores Dep., at 41–45.) On March 28, 2018, while working at the BC-2 station,




                                            9
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 10 of 32




Flores injured her back when she lifted a car’s hood to fix its fender. (Doc. # 27-

21.)

       Immediately following her injury, Flores reported to Progressive. At the

clinic, a nurse practitioner evaluated Flores and generated a DDR. (Doc. # 27-22, at

2.) In the March 28, 2018 DDR, the nurse practitioner issued Flores the following

work-related restrictions: No bending at the waist and no twisting or turning greater

than thirty degrees. (Doc. # 27-23, at 2.) Progressive then contacted Mike Mancil

(“Mancil”), Hyundai’s safety specialist on duty at the time, to inform him of Flores’s

restrictions. (Doc. # 27-22.) Mancil reviewed Flores’s job responsibilities at the

BC-2 station and determined that she could not be accommodated due to the

restriction of no bending at the waist. (Mancil Dep., at 33.) 4 Because the restriction

could not be accommodated, Flores was sent home, and Progressive instructed her

to follow up with the clinic on April 2, 2018. (Doc. # 27-23, at 2.) Progressive also

emailed Kimberly Abrams (“Abrams”), Hyundai’s workers’ compensation

specialist, notifying her of Flores’s injury. (Doc. # 27-22.) As a result, Hyundai’s

workers’ compensation insurer, Broadspire, sent Flores to Dr. Michael Davis, a

board-certified orthopedic surgeon, for treatment. (Doc. # 26, at 20.)



       4
           To determine whether a restriction could be accommodated, Mancil testified that he
would speak to Progressive about the restriction, identify all the jobs that the employee was
certified to perform, and then go to the employee’s workstation to observe the responsibilities
associated with the position. (Mancil Dep., at 33–34.)

                                              10
   Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 11 of 32




      On April 2, 2018, Flores returned to the Progressive clinic. The DDR

generated from that visit indicates that the following work-related restrictions were

issued: Occasional walking or standing and no bending greater than thirty degrees.

(Doc. # 27-23, at 3.) Again, Mancil reviewed these restrictions and determined that

Flores could not be accommodated. (Doc. # 27-3, at 3.) Progressive instructed

Flores to follow up with the clinic after she went to a previously scheduled MRI

appointment. (Doc. # 27-23, at 3.)

      Four days later, Progressive saw Flores again. The DDR associated with that

visit listed the same work-related restrictions as the previous DDR: Occasional

walking or standing and no bending greater than thirty degrees. (Doc. # 27-23, at

4.) Progressive imposed the restrictions until May 4, 2018, indicating that they were

temporary. Once again, Mancil reviewed these restrictions and determined that

Flores could not be accommodated. (Doc. # 27-23, at 4.) Progressive instructed

Flores to follow up with the clinic after her orthopedic appointment (presumably

with Dr. Davis).

      Between April 11 and June 20, Flores returned to the Progressive clinic three

times. (See Doc. # 27-23, at 5–7.) The DDRs associated with these visits listed the

following temporary work-related restrictions: Occasional twisting, turning, and

bending, as well as a twenty to twenty-five-pound lifting limitation. And each DDR

produced during this period, like the previous DDRs, indicates that a Hyundai safety


                                         11
      Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 12 of 32




specialist reviewed Flores’s restrictions and determined that they could not be

accommodated. The DDRs also indicate that Dr. Davis was treating Flores during

this period.

        On July 23, 2018, Dr. Davis cleared Flores to return to work at Hyundai,

finding that she had zero percent impairment and that she had reached maximum

medical improvement as it related to her initial back injury. (Docs. # 27-24, at 2;

27-25, at 2.)5 On August 2, 2018, unhappy with Dr. Davis’s conclusion, Flores

emailed Broadspire’s workers’ compensation representative, Jacqueline Piper-

Lennon, requesting a “panel of four.” 6 Broadspire provided Flores with a panel of

four physicians from which she selected Dr. Jeffry Pirofsky, D.O. (Doc. # 27-26, at

2.)

        On August 28, 2018, Dr. Pirofsky cleared Flores to return to full duty work at

Hyundai with no restrictions. (Doc. # 27-28, at 2.) Dr. Pirofsky’s August 28 report


        5
           Dr. Davis’s July 23 report also notes that Flores failed certain aspects of her workers’
compensation job specific test, indicating that she was not “going to meet the physical demands to
go back to Hyundai.” Specifically, she “did not meet the ability on standard grip, key pinch, thumb
press, 2-hand lift waist to shoulder height, push/pull.” Nevertheless, Dr. Davis concluded that
these were “upper extremity issues” unrelated to Flores’s back injury. (Doc. # 27-25, at 2.) Flores
testified that she did not return to work because of these upper extremity issues, but that her
personal physician, Dr. Myrtle E. Goore, ultimately cleared her from these issues. (Flores Dep.,
at 135–36.)

        6
            See Ala. Code § 25-5-77(a) (“If the employee is dissatisfied with the initial treating
physician selected by the employer and if further treatment is required, the employee may so advise
the employer, and the employee shall be entitled to select a second round physician from a panel
or list of four physicians selected by the employer.”).


                                                12
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 13 of 32




provided that “based upon [Flores’s] MRI results I am unable to explain the

distribution of her symptoms.           I also have some concerns about her exam

inconsistencies. For diagnostic and therapeutic reasons I would recommend bilateral

facet injections . . . . I will release her to work as recommended by Dr. Davis.”

(Doc. # 27-27, at 4.) Dr. Pirofsky scheduled a follow-up appointment with Flores in

two weeks’ time. That same day, Flores went to the Progressive clinic seeking

approval to return to work. The August 28 DDR, consistent with Dr. Pirofsky’s

report, cleared Flores to return to regular work at the BC-2 station with a two-week

“ramp up”7 period. (Doc. # 27-29, at 2.)

       Flores returned to work the next day. Her return, however, was short lived

because when she informed her supervisor, Keith Ulrich, that she was experiencing

back pain, he sent Flores to the Progressive clinic for evaluation. (Doc. # 31.) Like

previous instances, Progressive generated a DDR outlining certain temporary work-

related restrictions: No bending and no overhead activity, as well as a ten-pound

lifting limitation. (Doc. # 27-30, at 4.) Hyundai’s EHS senior manager, Stephen

Tunnell, reviewed Flores’s restrictions and determined that they could not be




       7
         According to Abrams, when an employee returns to his or her position after being out on
workers’ compensation leave for more than thirty days, as Flores was, Hyundai gives the employee
a two-week ramp up period where a temporary worker assists the returning employee by doing a
portion of the work in an effort to allow the returning employee to reacclimate to his or her
position. During the ramp up period, the returning employee gradually takes over more of the
responsibilities until he or she is fully reacclimated. (See Abrams Dep., at 118.)

                                              13
   Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 14 of 32




accommodated. (Doc. # 27-30, at 2.) Progressive instructed Flores to follow up

with the clinic after her pending appointment with Dr. Pirofsky.

      On September 12, 2018, Dr. Pirofsky again cleared Flores to return to work

without restrictions. (Doc. # 27-27, at 8.) While he stated that he was “unable to

explain the cause of [Flores’s] pain and distribution,” Dr. Pirofsky also concluded

that Flores had reached maximum medical improvement. (Doc. # 27-32, at 2.)

Flores returned to work at Hyundai on September 12, but was removed from her BC-

2 station and sent to the Progressive medical clinic after members of Hyundai’s EHS

department observed her having difficulty working and she informed them that she

was experiencing back pain. (Flores Dep., at 256–58.) Progressive gave Flores the

following temporary work-related restrictions: Occasional standing until seen by an

orthopedist and no bending at the waist. (Doc. # 27-33, at 4.) Hyundai sent Flores

home after safety specialist Mancil reviewed these restrictions and determined that

they could not be accommodated. (Doc. # 27-33, at 2.) Progressive instructed Flores

to follow up with the clinic after she saw an orthopedist.

      Flores went to the Progressive medical clinic the following day. Two DDRs

were generated as a result. The first DDR reflected that both Dr. Davis and Dr.

Pirofsky had cleared Flores to return to full duty work and that she had been released

from their care. (Doc. # 27-34, at 2.) The second DDR reflected that Flores’s

personal physician, Dr. Goore, whom she had seen that morning prior to visiting


                                         14
   Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 15 of 32




Progressive, had taken her out of work due to her high blood pressure. (Doc. # 27-

35, at 2; see also Flores Dep., at 59.) Progressive sent Flores home per Dr. Goore’s

instructions and told her to follow up with the clinic once Dr. Goore released her to

work.

        From March 28, 2018 (the date of her initial injury) until September 12, 2018,

Flores was on approved workers’ compensation leave. (Flores Dep., at 123.)

Starting on September 13, 2018, however, Flores was released from workers’

compensation care and ceased receiving workers’ compensation benefits from

Broadspire based upon Dr. Davis’s and Dr. Pirofsky’s determinations that she had

reached maximum medical improvement and that she could return to work without

any restrictions. (Flores Dep., at 234; Doc. # 30-1.) Flores testified that she did not

have any permanent medical restrictions prior to September 13, 2018. (Flores Dep.,

at 102.)

        Despite clearance from the workers’ compensation physicians, Flores never

returned to work at Hyundai. Flores testified that Dr. Goore kept her out of work

from September 20, 2018 until December 9, 2018, to allow her time to see a

neurologist believing that her high blood pressure was related to her back injury.

(Flores Dep., at 148–49, 159.) Ultimately, in early 2019, Dr. Goore referred Flores

to Dr. Rosa Bell, a neurologist. (Flores Dep., at 153.) On March 7, 2019, Dr. Bell

issued Flores the following temporary non-work-related restrictions: No twisting,


                                          15
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 16 of 32




squatting, and climbing; occasional walking and standing; and a lifting limitation of

ten pounds. (Flores Dep., at 154.) Between September 20, 2018 and March 7, 2019,

Flores testified that she sent Progressive doctor’s excuses from Dr. Goore and Dr.

Bell explaining that she was under their care and that she needed to remain out of

work until they cleared her to return. (Flores Dep., at 60, 154, 160–61.) To date,

neither Dr. Goore nor Dr. Bell has released Flores to return to work. (Flores Dep.,

at 60.)

          In August of 2018, while still employed with Hyundai, Flores filed for STD

benefits with Hartford. (Flores Dep., at 64; Doc. # 27-7.) After applying for STD

benefits, Flores was given the opportunity to submit medical information supporting

her claim. (Doc. # 27-7, at 3.) On November 1, 2018, Hartford denied her claim.

(Flores Dep., at 64; Doc. # 27-7, at 3.) Five days later, Hyundai sent Flores the

following letter:

          You initially applied for Short Term Disability (STD) with the
          Hartford, for your leave of absence starting September 13, 2018.
          However as of the date of this letter, The Hartford reportedly has denied
          you STD from September 13, 2018 to current date.

          [Hyundai] has no documentation showing that you are on any form of
          [Hyundai] approved leave as of September 13, 2018 to current date. No
          later than November 20, 2018 please provide [Hyundai] with
          documentation showing that your work absences, September 13, 2018
          to current date, are covered by some form of [Hyundai] approved leave.

          Your failure to provide this documentation by November 20, 2018, will
          result in those days counting against your attendance percentage for
          purposes of [Hyundai’s] Attendance Policy and/or Serious Misconduct
                                             16
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 17 of 32




      Policy . . . . Your failure to provide the required documentation by
      November 20, 2018, may result in [Hyundai] terminating your
      employment.

(Doc. # 27-36, at 2.) After receiving this letter, Flores filed an administrative appeal

with Hartford requesting that the company reconsider the denial of her application

for STD benefits. On December 5, 2018, Hartford denied Flores’s appeal. (Doc. #

27-37.) Concerning documentation covering her unapproved absences highlighted

in the letter, Flores testified that she provided Progressive‫—ؘ‬not Hyundai—with

doctor’s excuses from Dr. Goore and Dr. Bell. (Flores Dep., at 60, 154, 160–61.)

C. Flores’s SSDI benefits.

      Importantly, on January 7, 2019, Flores filed for SSDI benefits. (Flores Dep.,

at 216.) The Social Security Administration initially denied Flores’s application.

(Flores Dep., at 66–67.) However, Flores appealed that decision, and her application

for SSDI benefits was granted on December 21, 2020.              (Doc. # 36-1.)    The

Administrative Law Judge (“ALJ”) concluded that Flores had “been under a

disability as defined in the Social Security Act since March 28, 2018, the alleged

onset date of disability . . . .” (Doc. # 36-1, at 10.) Given the limitations associated

with her disability, the ALJ also concluded that Flores was “unable to perform her

past relevant work, as actually or generally performed.” (Doc. # 36-1, at 10.)




                                          17
   Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 18 of 32




D. Flores’s termination.

       On March 14, 2019, Rob Clevenger, Hyundai’s Manager of the Team

Relations Department, sent a memo to the company’s Employment Review Team

regarding Flores’s unexcused absences. The memo noted that Flores had been

absent from work since September 13, 2018; that Hartford had denied her

application for STD; that Hyundai had sent her a warning letter about her absences;

and that, as of the date of the memo, she had been absent for more than 100 days

without providing any documentation to show that her absences were covered by

any form of Hyundai approved leave. Additionally, the memo discussed the relevant

provisions of Hyundai’s attendance and serious misconduct policies and outlined

past employment decisions in cases involving excessive absenteeism. (Doc. # 27-

38.)

       After reviewing the memo, Gordy decided to terminate Flores’s employment

with the company. (Gordy Dep., at 40.) Gordy testified that he did not review

Flores’s personnel file or work performance prior to making his decision to end her

employment. (Gordy Dep., at 43.) Gordy also testified that he did not meet with

Flores prior to making his decision. (Gordy Dep., at 10.) On March 20, 2019,

Hyundai sent Flores a letter notifying her that her employment with the company

was terminated because she had 119 days of unexcused absences in violation of the

company’s attendance and serious misconduct policies. (Doc. # 27-39.)


                                        18
   Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 19 of 32




E. Flores’s transfer requests.

      It is undisputed that Flores did not make a written request for an

accommodation pursuant to Hyundai’s ADA accommodation policy. (Flores Dep.,

at 72–73.) Flores did, however, make three oral requests for transfer (while still

employed at Hyundai) in June 2018. (Doc. # 31, at 11.)

      First, Flores called Abrams and asked if she could transfer to a job in the

welding section’s tool room. (Flores Dep., at 51–52.) However, there was only one

position in the tool room, and it was not vacant at that time. (Flores Dep., at 54;

Abrams Dep., at 166.)

      Second, Flores called another Hyundai employee, Christopher Fletcher

(“Fletcher”), to inquire about transferring to an open quality control position in the

paint section. (Flores Dep., at 52.) Fletcher submitted an application for the position

on Flores’s behalf. (Flores Dep., at 98.) Thirty other Hyundai employees submitted

applications for this position, five of whom had more seniority than Flores. (Doc. #

27-41, at 2; Flores Dep., at 133.) Moreover, given that Flores did not have a

permanent medical restriction at the time Fletcher submitted a bid on her behalf, she

did not receive priority over the other transfer requests. (Doc. # 27-42.) Ultimately,

the position went unfilled due to business reasons, and the posting period expired




                                          19
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 20 of 32




after forty-five days pursuant to Hyundai’s transfer policy. (Gordy Dep., at 53–54;

Doc. # 27-42, at 2–3.)

       Third, Flores again called Abrams requesting a transfer to a quality control

position in the welding section. (Flores Dep., at 98; Abrams Dep., at 91–92.) Flores

was interested in the position because the Hyundai employee holding the job at the

time, Terrish Garcelle McKinney (“McKinney”), had indicated that he was going to

resign. (Flores Dep., at 98.) Abrams explained to Flores that she needed to have a

permanent medical restriction for her to transfer to McKinney’s position as an

accommodation. (Abrams Dep., at 93–94.) Flores did not submit an application for

McKinney’s position, nor did Abrams submit one on Flores’s behalf. (Flores Dep.,

at 97–98.)

       On June 23, 2018, McKinney did in fact resign from his position. (Spaulding

Dec., at 3.) Earlier in June 2018, two other Hyundai employees also vacated

positions in the welding quality control section, resulting in three open positions.

(Spaulding Dec., at 3.) Hyundai posted these open positions for transfer from June

20, 2018 until June 26, 2018, pursuant to the company’s transfer policy. (Spaulding

Dec., at 3.)8     Thirty-five Hyundai employees submitted applications for these

positions, eleven of whom had more seniority than Flores. (Spaulding Dec., at 6.)


       8
          According to Spaulding, “[s]ince there was an active posting for the same position at the
time of [McKinney’s] resignation, no new posting was required; instead three [employees] were
selected for transfer instead of two . . . as originally planned.” (Spaulding Dec., at 3.)

                                                20
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 21 of 32




According to the terms of the company’s transfer policy, Hyundai awarded the three

positions, including McKinney’s, to the three most senior applicants. (Spaulding

Dec., at 3.)

                                  IV. DISCUSSION

       After exhausting her administrative remedies, Flores filed this lawsuit. She

asserts three counts against Hyundai, all arising under the ADA: (1) failure to

provide a reasonable accommodation; (2) discrimination on the basis of disability;

and (3) retaliation. (Doc. # 1, at 3–5.) As previously noted, Hyundai’s motion for

summary judgment is due to be granted on Counts 1 and 2 because Flores is estopped

from arguing that she is a “qualified individual” within the meaning of the ADA. 42

U.S.C. § 12111(8). Hyundai’s motion for summary judgment on Count 3 is also due

to be granted because Flores has abandoned that claim. Each issue will be addressed

in turn.

A. Flores is estopped from arguing that she is a qualified individual.

       Under the ADA, an employer may not discriminate against “a qualified

individual with a disability because of the disability.” § 12112(a). To establish a

prima facie case of discrimination under the ADA, Flores “must produce sufficient

evidence to permit a jury to find that she: (1) is disabled, (2) is a qualified individual,

and (3) was discriminated against because of her disability.” Lewis v. City of Union

City, Ga., 934 F.3d 1169, 1179 (11th Cir. 2019) (cleaned up). While Hyundai argues


                                            21
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 22 of 32




that Flores fails to satisfy all three elements of her prima facie case, the court need

only address the qualified individual prong because it is dispositive for purposes of

summary judgment. 9

       The ADA defines the phrase “qualified individual” as “an individual who,

with or without reasonable accommodation, can perform the essential functions of

the employment position that such individual holds or desires.” § 12111(8). “The

term essential functions means the fundamental job duties of the employment

position the individual with a disability holds or desires.” 29 C.F.R. § 1630.2(n)(1).

The term “does not include the marginal functions of the position.” Id. “Whether a

function is essential is evaluated on a case-by-case basis by examining a number of

factors.” Lewis, 934 F.3d at 1182 (cleaned up). Evidence of whether a particular

function is essential may include the employer’s judgment as to what is essential,

written job descriptions, the amount of time spent on performing the function, the

consequences of not requiring the employee to perform the function, the work

experience of past employees in the job, and the current work experience of

employees in similar jobs. § 1630.2(n)(3).


       9
          Hyundai also argues that the doctrines of res judicata and collateral estoppel bar Flores’s
ADA claims in whole or in part. (Doc. # 41.) Specifically, Hyundai contends that the Circuit
Court of Montgomery County, Alabama’s judgment, which denied Flores further workers’
compensation benefits because she chose “to not return to work at [Hyundai], though she was
released to normal duty by Dr. Pirofsky on September 12, 2018,” has preclusive effect on certain
aspects of Flores’s claims in this lawsuit. (Doc. # 39-1, at 4.) However, the court need not address
the preclusive effect of the state court’s judgment concerning Flores’s workers’ compensation
claim because she fails to establish that she is a qualified individual.

                                                 22
   Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 23 of 32




      As noted above, Flores applied for and received SSDI benefits retroactive to

the date of her back injury—March 28, 2018. (Doc. # 36-1.) In that proceeding,

Flores proved that she is disabled within the meaning of the Social Security Act

(“SSA”) because she is unable “to engage in any substantial gainful activity by

reason of any medically determinable physical . . . impairment which can be

expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Moreover,

Flores’s disability, under the SSA, is “of such severity that [she] is not only unable

to do [her] previous work but cannot, considering [her] age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the

national economy.” § 423(d)(2)(A).

      To be sure, Flores’s “pursuit, and receipt, of SSDI benefits does not

automatically estop [her] from pursuing an ADA claim.” Cleveland v. Policy Mgmt.

Sys., 526 U.S. 795, 798 (1999). “Nor does the law erect a strong presumption against

[her] success under the ADA.” Id. However, to survive Hyundai’s motion for

summary judgment, Flores must “explain why [her] SSDI contention is consistent

with her ADA claim that she could perform the essential functions of her previous

job, at least with reasonable accommodation.” Id. (quotations omitted and alteration

added). And Flores’s “explanation must be sufficient to warrant a reasonable juror’s

concluding that, assuming the truth of, or [her] good-faith belief in,” her previous


                                         23
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 24 of 32




sworn statements in her SSDI application, she is nevertheless a qualified individual.

Id. at 807. Hence, Flores “cannot simply ignore the apparent contradiction that arises

out of [her] earlier SSDI total disability claim.” Id. at 806.

      Similarly, the Eleventh Circuit has explained that “[w]hether in any particular

situation there is an inconsistency between applying for [SSDI] benefits and bringing

an ADA claim will depend upon the facts of the case, including the specific

representations made in the application for disability benefits and the nature and

extent of the medical evidence in the record.” Talavera v. Sch. Bd. of Palm Beach

Cnty., 129 F.3d 1214, 1220 (11th Cir. 1997) (alterations added).            However,

“[b]ecause the ADA reserves its protections for individuals still able to perform the

essential functions of a job, albeit perhaps with reasonable accommodation, a

plaintiff who is totally disabled and unable to work at all is precluded from suing for

discrimination thereunder.” Slomcenscki v. Citibank, N.A., 432 F.3d 1271, 1280

(11th Cir. 2005) (alteration added). Additionally, an ADA plaintiff “is estopped

from denying the truth of any statements made in her disability application” because

she “should not be permitted to disavow any statements made in order to obtain

[SSDI] benefits.” Talavera, 129 F.3d at 1220.

      Here, Flores averred to the Social Security Administration in her sworn SSDI

application that the pain stemming from her back injury made it “unbearable to

function;” that she could not stand up to cook, clean, or shop; that she only slept two


                                          24
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 25 of 32




hours a night because of pain in her back and legs; that sitting down caused pain and

numbness in her legs; and that she could only lift two pounds and walk thirty feet

before “burning and shooting pain” occurred. (Doc. # 27-45, at 2–7.) Flores also

asserted in her application that her back injury limited her ability to lift, squat, bend,

stand, reach, walk, sit, kneel, climb stairs, complete tasks, concentrate, and use her

hands. (Doc. # 27-45, at 7.) What’s more, Flores alleged that she has been unable

to work due to her back injury. (Docs. # 36-1, at 7; 27-46, at 5.) Based on these

allegations, and other medical evidence associated with Flores’s SSDI application,

the ALJ determined that Flores had “been under a disability as defined in the [SSA]

since March 28, 2018 . . . .” (Doc. # 36-1, at 10.)

      Flores’s ADA claims in Counts 1 and 2 fail because she makes no attempt to

reconcile her sworn statements to the Social Security Administration with her

corresponding, yet inconsistent contention, that she was physically capable of

performing the essential functions of her job at the BC-2 station or the jobs to which

she requested a transfer. Rather than providing a sufficient explanation—as she

must to defeat Hyundai’s motion for summary judgment—Flores has chosen to

“simply ignore” the inconsistency between her SSDI contentions and her claim that

she is a qualified individual. Cleveland, 526 U.S. at 806.

      Flores’s failure to square her SSDI contentions and her ADA claims in Counts

1 and 2 is especially problematic when viewed in conjunction with the essential


                                           25
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 26 of 32




functions associated with her position at the BC-2 station and the transfer positions.

For example, the undisputed evidence shows that the essential functions of Flores’s

BC-2 position included frequent lifting of heavy objects (up to fifty pounds),

frequent bending, and moving at a fast pace. (Flores Dep., at 34, 220.) The

undisputed evidence also shows that the essential functions of the quality control

position in the paint section included “frequent bending, frequent twisting, frequent

overhead [work], constant lifting of thirty-seven . . . pounds (trunk lids), and constant

walking/standing.” (Mancil Dec., at 3.) Further, the essential functions of the

quality control position in the welding section, when viewed in the light most

favorable to Flores, included long stretches of performing computer work

(presumably sitting or standing), walking, and occasional twisting and bending.

(McKinney Dec., at 2.) 10 However, Flores’s representations in her SSDI application,

which she is estopped from denying the truth of, are plainly incompatible with her

argument that she could perform these essential functions.11


       10
            Hyundai offers a different description of the essential functions of the quality control
position in the welding shop. Namely, it asserts that that the job required “frequent bending,
frequent twisting, frequent lifting of forty . . . pounds (vehicle hoods) and twenty pounds (trunk
lids), constant walking/standing, and occasional reaching overhead. (Mancil Dec., at 3.) While
Hyundai’s judgment about the essential functions of the quality control position in the welding
shop is “entitled to substantial weight in the calculus, this factor alone is not conclusive.” Samson
v. Fed. Exp. Corp., 746 F.3d 1196, 1201 (11th Cir. 2014) (cleaned up). Regardless, any dispute
concerning the essential functions of this position is immaterial because Flores is not a qualified
individual under either description.

       11
          Although the record does not indicate what the essential functions of tool room position
were, Flores’s request for transfer to this job was not a reasonable accommodation because the
                                                 26
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 27 of 32




       Without addressing the inconsistencies discussed above, Flores argues that

Hyundai’s failure to engage in an “interactive process” 12 creates a genuine dispute

of material fact concerning whether she is a qualified individual. (Doc. # 31, at 19–

20.) Specifically, she argues that had Hyundai engaged in an interactive process, the

company could have provided her with a reasonable accommodation in the form of

limiting her responsibilities at the BC-2 station to the “paint stay” rotation. (Doc. #

31, at 20.) Flores contends that paint stay rotation only required the employee “to

wipe down” vehicle doors and “insert a clamp on the door latch.” (Flores Dec., at

3.) She further asserts that the rotation “did not require lifting hoods, doors, or any

other car body part,” nor did it “require [her] to bend at the waist greater than 30

degrees, to twist, to squat, or to climb stairs.” (Flores Dec., at 3.)

       The problem with Flores’s interactive process argument is that she fails to

produce any evidence indicating that she asked Hyundai to limit her job

responsibilities at the BC-2 station to the paint stay rotation. Indeed, her testimony


position was not vacant at the time she asked to be moved there. See Lucas v. W.W. Grainger,
Inc., 257 F.3d 1249, 1256 (11th Cir. 2001) (explaining that an employee’s transfer request “does
not require the employer to bump another employee from a position in order to accommodate a
disabled employee”); Boyle v. City of Pell City, 866 F.3d 1280, 1289–90 (11th Cir. 2017) (holding
that the plaintiff “did not meet his burden of identifying a reasonable accommodation” because the
defendant “was not required to reassign [the plaintiff] to a non-vacant position”) (alteration added).

       12
           29 C.F.R. § 1630.2(o)(3) provides that “[t]o determine the appropriate reasonable
accommodation it may be necessary for the covered entity to initiate an informal, interactive
process with the individual with a disability in need of the accommodation” in an effort to “identify
the precise limitations resulting from the disability and potential reasonable accommodations
. . . .”

                                                 27
   Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 28 of 32




demonstrates that she never made such a request. (Flores Dep., at 204–05.) Thus,

Hyundai did not have a duty to provide Flores this accommodation, much less

engage in an interactive process. See D’Onofrio v. Costco Wholesale Corp., 964

F.3d 1014, 1031 (11th Cir. 2020) (“An employer has no obligation to make any

accommodation unless, and until, the employee specifically requests an

accommodation.”); Earl v. Mervyns, Inc., 207 F.3d 1361, 1367 (11th Cir. 2000)

(holding that when an employee fails to identify a reasonable accommodation, an

employer “is under no duty to engage in an interactive process . . .”) (quotation marks

omitted); Gaston v. Bellingrath Gardens & Home, Inc., 167 F.3d 1361, 1363 (11th

Cir. 1999) (holding that “the duty to provide a reasonable accommodation is not

triggered unless a specific demand for an accommodation has been made . . .”).

      To the extent that Flores argues that Hyundai had a duty to engage in an

interactive process concerning the transfer requests that she did make, that argument

also falls short. “The burden of identifying an accommodation that would allow a

qualified employee to perform the essential functions of her job rests with that

employee, as does the ultimate burden of persuasion with respect to showing that

such accommodation is reasonable.” Earl, 207 F.3d at 1367 (citing Stewart v. Happy

Herman’s Cheshire Bridge, Inc., 117 F.3d 1278, 1286 (11th Cir. 1997)). The

Eleventh Circuit has noted that “the use of the word ‘reasonable’ as an adjective for

the word ‘accommodate’ connotes that an employer is not required to accommodate


                                          28
   Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 29 of 32




an employee in any manner in which that employee desires.” Id. (cleaned up). And

“where a plaintiff cannot demonstrate ‘reasonable accommodation,’ the employer’s

lack of investigation into reasonable accommodation is unimportant.” Id. (quoting

Willis v. Conopco, Inc., 108 F.3d 282, 285 (11th Cir. 1997)).

      Here, none of Flores’s transfer requests was a reasonable accommodation.

First, Flores’s request for transfer to the tool room was not reasonable because the

position was not vacant. See supra, at note 10. Second, Flores’s requests for transfer

to the quality control positions were not reasonable because, as her SSDI application

demonstrates, she could not perform the essential functions of those jobs. See

Frazier-White v. Gee, 818 F.3d 1249, 1255 (11th Cir. 2016) (“An accommodation

is only reasonable if it allows the disabled employee to perform the essential

functions of the job in question.”). Because none of Flores’s transfer requests was

reasonable, Hyundai’s “lack of investigation into reasonable accommodation” was

“unimportant.” Earl, 207 F.3d at 1367.

      In sum, Flores is estopped from arguing that she is a qualified individual

within the meaning of the ADA because she offers no, let alone sufficient,

explanation for the inconsistency between her SSDI contentions and her claim that

she could perform the essential functions of her job at the BC-2 station or the

essential functions of the quality control positions. Cleveland, 526 U.S. at 807; see

also Williams-Evans v. Advance Auto Parts, 843 F. App’x 144, 147–48 (11th Cir.


                                         29
    Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 30 of 32




2021) (holding that the defendant was entitled to summary judgment because the

plaintiff failed to explain “why her contentions before the Social Security

Administration were consistent with her ADA claim . . .”); Kurzweg v. SCP

Distribs., LLC, 424 F. App’x 840, 844 (11th Cir. 2011) (same); Anderson v.

Georgia-Pacific Wood Prods., LLC, 942 F. Supp. 2d 1195, 1209 (M.D. Ala. 2013)

(same).

B. Flores has abandoned her retaliation claim.

      Count 3 can be easily resolved. Hyundai argues that Flores fails to establish

her prima facie case of retaliation “because there is no evidence to establish any

causal link between her EEOC charge and her termination.” (Doc. # 26, at 67.)

Specifically, Hyundai points out that Flores filed her discrimination charge with the

Equal Employment Opportunity Commission (“EEOC”) on November 28, 2019—

twenty-two days after Hyundai warned her that her excessive unexcused absences

violated the company’s attendance and serious misconduct policies. (Doc. # 26, at

67.) Hyundai also contends that Gordy, the decision maker for Flores’s termination,

did not have any knowledge that Flores filed an EEOC charge at the time he decided

to end her employment. (Doc. # 26, at 68–69.) Additionally, Hyundai asserts that

even if Flores could make out her prima facie case of retaliation, her claim still fails

because she cannot show that the company’s legitimate, non-retaliatory reason for

her termination—excessive absences—was pretext. (Doc. # 25, at 69–70.) Flores


                                          30
   Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 31 of 32




does not respond to these arguments in her opposition brief. (Doc. # 31.) In fact,

she makes no mention of her retaliation claim.

      Thus, Hyundai’s motion for summary judgment on Count 3 is due to be

granted because Flores has abandoned that claim. See Jones v. Bank of Am., N.A.,

564 F. App’x 432, 434 (11th Cir. 2014) (noting that “when a party fails to respond

to an argument or otherwise address a claim, the Court deems such argument or

claim abandoned.”) (cleaned up); Resolution Trust Corp. v. Dunmar Corp., 43 F.3d

587, 599 (11th Cir. 1995) (“[G]rounds alleged in the complaint but not relied upon

in summary judgment are deemed abandoned.”); Road Sprinklers Fitters Local

Union No. 669 v. Indep. Sprinkler Corp., 10 F.3d 1563, 1568 (11th Cir. 1994)

(explaining that the district court “could properly treat as abandoned a claim alleged

in the complaint but not even raised as a ground for summary judgment”).

                                V. CONCLUSION

      To defeat Hyundai’s motion for summary judgment, Flores needed to provide

a sufficient explanation for the contradiction between her SSDI contentions and her

claim that she is a qualified individual. Flores also needed to respond to Hyundai’s

arguments concerning her retaliation claim in Count 3.             She did neither.

Accordingly, it is ORDERED that Hyundai’s motion for summary judgment (Doc.

# 25) is GRANTED.

      A separate final judgment will be entered.


                                         31
Case 2:19-cv-00830-WKW-SMD Document 45 Filed 05/12/21 Page 32 of 32




  DONE this 12th day of May, 2021.

                                            /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE




                                 32
